 DAPHNE SAN FRANCISCO FUNERAL SERVICE461Cathay(Wah Sang)d/b/a Daphne San Francisco Fu-neral Service and Mortuary Employees'Union, affi-liated with Seafarers'International Union of NorthAmerica,AFL-CIO Case 20-CA-10041June 8, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn January 15, 1976, Administrative Law JudgeGeorge Christensen issued the attached Decision inthisproceedingThereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed cross-exceptions and a supportingbriefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order1Interrogating employees regarding their and otheremployees' union activities2Threatening employees the Company would dis-charge employees for engaging in union activities3Discharging employee Arthur Grosse because he en-gaged in union activitiesThe Company denied the commission of the alleged in-terrogations and threats and denied it discharged Grossebecause of his union activitiesThe issues are, therefore, whether the Company commit-ted the alleged interrogations and threats and dischargedGrosse because of his union activitiesThe parties appeared by counsel at the hearing, wereafforded full opportunity to produce evidence,examineand cross-examine witnesses, argue, and file briefs Briefshave been received from the General Counsel and theCompanyBased upon my review of the entire record, observationof the witnesses, perusal of the briefs, and research, I enterthe followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthe Company at all times pertinent was an employer en-gaged in commerce in a business affecting commerce andtheUnion was a labor organization, as those terms aredefined in Section 2(2), (5), (6), and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Cathay (Wah Sang)d/b/a Daphne San Francisco Funeral Service, SanFrancisco, California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended OrderDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Administrative Law JudgeOnSeptember 9 and 10,1975,' I conducted a hearing at SanFrancisco,California,to try issues raised by a complaintissued on July 1 pursuant to a charge filedby theMortuaryEmployees'Union, affiliated with Seafarers' InternationalUnion of North America,AFL-CIO,'on March 11The complaint alleged thatCathay (Wah Sang) d/b/aDaphne San Francisco Funeral Service3violated Section8(a)(1) and(3) of the NationalLaborRelations Act, asamended(hereafter referred to as theAct), byRead 1975 after all future date referencesomittingthe year2Hereaftercalled the Union'Hereaftercalled the CompanyIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundAt all times pertinent the Company operated three mor-tuaries in San Francisco at One Church Street, Sixth Ave-nue and Geary Street, and 1213 Powell Street The ChurchStreetpremiseswere the largest and contained theCompany's main business officesAt times pertinent, the Company employed three li-censed master journeyman embalmers at Church Street toperform embalming for all three locations They were Ed-ward Barcewski, who, as of September, had been employedby the Company over 10-1/2 years, Clayton Galloway,who had been employed for the previous 1-1/2 years, andArthur Grosse, who was employed by the Company be-tween July 1974 and March 1975The Company since 1938 has been signatory to a succes-sion of collective-bargaining contracts with the Union cov-ering its embalmers The contract in effect at times perti-nent to this proceeding became effective March 1, 1974,and runs to February 28, 1977Beginning in October 1974 there has been a dispute be-tween the Company and the Union over the Union's de-mand the Company employ embalmers at each location toperform the work normally performed by embalmers thereor, in the alternative, compensate its three embalmers atpremium rates for all time such work was performed at orfor the Geary and Powell Street mortuariesIn October 1974, the Union's secretary-business repre-224 NLRB No 56 462DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative,William Barnes, asked the three embalmers tomaintain and furnish him with records of the numbers ofhours embalmer work was performed at or for the Gearyand Powell Street mortuaries (He followed this up with awritten request in November 1974) The three embalmerscomplied and began to keep such records or work logs andto furnish them to BarnesIn late October, Barnes, on the basis of the logs fur-nished to him by the three embalmers, sent a bill to theCompany for amounts allegedly due under the contractbut not paid The three men maintained and furnishedsuch logs to Barnes thereafter, and the Union sent a billbased thereupon to the Company each month, through thedate of hearing before me The Union also processed agrievance against the Company to arbitration over theCompany's refusal to hire an embalmer at the Geary andPowell Street locations 4 and/or pay the amounts demand-edB The Alleged December 1974 or January 1975Interrogation and ThreatBarcewski testified that about 2 weeks to a month beforeGrosse's discharge,' while he was in the dressing room atChurch Street, Nicholas Daphne 6 asked him if he waskeeping a work log, that he replied in the affirmative, andthatDaphne then stated that he would either break theUnion or it would break himAside from the fact the time at which Barcewski placedthe alleged remark does not fall within the dates alleged inthe complaint (VI(a) & (b), December 1974-January1975), Barcewski's testimony is weakened by his conces-sion that at the May 30 arbitration hearing he testifiedunder oath that Daphne never questioned him regardinghis work log It is further noted the General Counsel statedthat no prehearing statement was ever taken from Barcew-ski,which raises some doubt concerning the basis for theallegations in paragraph VI(a) and (b) of the complaintDaphne denied he ever questioned Barcewski about hiskeeping of work logs or stated to Barcewski he wouldbreak the Union or it would break himOn the basis of the above factors, I credit Daphne's de-nialI therefore find and conclude that Daphne did not, inDecember 1974 or January 1975, interrogate Barcewski re-garding his and other employees' union activities by ques-tioning him as to whether he kept a work log or threatenBarcewski that he would discharge employees for such ac-tivities I therefore shall recommend those portions of thecomplaint so alleging (paragraph VI(a) and (b)) be dis-missedC The Alleged FebruaryInterrogation and ThreatGalloway testifiedthat in early Februaryhe was riding4 A hearing was held on the Union s grievance before an arbitrator onMay 30 The decision had not issued at the time I heard this dispute5Grosse was discharged on March 76The Company s answer admitted Daphne was the Company s president,supervisor, and agent acting on its behalf at all times pertinentin the funeral coach with Bernard Gignac and Daphne,that Daphne asked him what was going on with the Union,that he replied Daphne and the Union had a contract longbefore he was hired and any disputes between Daphne andtheUnion over that contract were between Daphne andthe Union, that Daphne asked him if he was keeping rec-ords, that he replied he was, that Daphne asked him ifBarcewski and Grosse were keeping records, that he re-plied affirmatively, and that Daphne closed the conversa-tion by stating the Union once had 110 members, he brokeit then, so it has 50 now, he would break it again, thatBarcewski and Grosse were strong union men and perhapshe should fire them Gignac corroborated Galloway's testi-monyDaphne denied the conversation ever took placeBased upon my observation of Galloway, Gignac, andDaphne wile testifying, I credit the testimony of Gallowayand Gignac that Daphne made the statements in question II therefore find and conclude that in early February theCompany violated Section 8(a)(1) of the Act by Daphne'squestioning of Galloway concerning whether he and theother embalmers were maintaining records concerning em-balmer work performed for or at the Company's Gearyand Powell Street locations and by stating that Barcewskiand Grosse were strong union men and ought to be firedD The Second Alleged February Interrogation and ThreatGalloway testified that in approximately mid-February,inside the entryway at the Church Street mortuary,Daphne asked him if Barcewski and Grosse were still keep-ing records, to which he replied in the affirmative, thatDaphne asked him if he was keeping records, thathe againreplied in the affirmative, and that Daphne closed the con-versation with a rhetorical question, i e , whether the threeembalmers wanted to lose their jobs Grosse corroboratedGalloway's testimonyDaphne denied the exchange ever took placeWhile it is true that Galloway, in his testimony, placedGrosse in the embalming room with the door open at thetime of the conversation and, in his prehearing affidavit,placed Grosse in his company proceeding from the dress-ing room to the embalming room, I nevertheless, in view oftheirmutual corroboration and their sincere forthright de-meanor while on the stand, credit the testimony of Gallo-way and Grosse 8I therefore find and conclude that in mid-February theCompany violated Section 8(a)(1) of the Act by Daphne'sinterrogation of Galloway concerning whether the threeembalmers were still keeping records of embalmer work7 The Company challenges Gignac s testimony on the groundno mentionof this incidentis containedin his preheanng affidavit Gignac explainedthat the investigator questioned him only about Grosse's leaving him incharge of the mortuary on March 6 and leaving early, the event whichprecipitatedGrosse s discharge The Companyalso chargesGignac withbiasinasmuchas he has left the Company s employ and has a pay claimpending against it I reject those challenges, Gignac was a forthright wit-ness as wasGalloway (whose testimony is essentially supported by his pre-hearing affidavit)sBy way of contrast, Daphne oftentimes was evasive and shifting in histestimony on several subjects, as shall be developedhereafterin sec F ofthisDecision DAPHNE SAN FRANCISCO FUNERAL SERVICE463performed for or at the Geary and Powell Street mortuariesand by suggesting they risked their continued employmentby so doingE The March 1 ThreatGalloway testified that approximately 1 week beforeGrosse's discharge (March 7), while he and Daphne wereat the Powell Street mortuary, Daphne statedhe let Bar-cewski testify against him in a prior arbitration, but if Bar-cewski or Grosse or Galloway testified against him in thepending arbitration proceeding 9 they could all be fired,and that if the Union won that arbitration, they could losetheir jobs, his daughters could lose their jobs, and he mightbe forced to close the businessDaphne denied the conversation ever occurredBased on my observation of Galloway's sincere andforthrightmanner while testifying, as contrasted withDaphne's evasiveness and sometimes rambling and contra-dictory testimony,10 I credit Galloway's testimonyI therefore find that on or about March 1 the Companyviolated Section 8(a)(1) of the Act by Daphne's telling Gal-loway the embalmers risked discharge if they testifiedagainsthim in the pending arbitration and further mightlose their jobs if the Union wonF The Grosse DischargeGrosse was hired by the Company in July 1974 and dis-charged on March 7 He was a duly licensed master jour-neyman embalmer at the time of his hire and worked inthat capacity throughout his employmentAs developed hereafter, Grosse was an independent,self-confident, and articulate person, quick to assert hisrights and to speak out in his defense Daphne, a self-madesuccessfulbusinessman who started as an embalmer andbuilt a highly successful business, was an irascible employ-er with a tendency to bully and threaten his employees, toexpect a degree of subservience from them, and to resentany expression from his employees other than completeagreementwith his views, as indicated by the previous8(a)(1) findingsand as further developed hereafterThe General Counsel asserts Grosse was discharged be-causeDaphne realized he was the Union's strongest sup-porter among the three embalmers and because he, alongwith the other two, was keeping a log of all embalmer workperformed at the Geary and Powell Street locationsThe CompanyassertsGrosse was dischargedafter a ser-ies of incidents involving conduct by Grosse which irritat-ed Daphne, culminating in a March 5 incident whereinGrosse left work before the end of his shift without permis-sion, and in violation of company rules and the Company-Union contractThere is no question all three embalmers began keepingwork logs in October 1974 and continued to maintain themthroughout the date the hearing was held in this proceed-ing, it is likewise clear these logs were regularly turned overto the Union by the three embalmers, and the Union,9The May 30 arbitration referred to in sec A, above10 See fn 8based thereupon, sent monthly bills to Daphne forallegedsumsdue because of the Company's allegedviolations ofthe Company-Union contractNeither is there any question that Daphne was disturbedover the Union's claim and the possiblefinancial conse-quences thereof, findings have been enteredconcerningDaphne's repeated questioning of Gallowayconcerningthe log-keeping and his expressed concern over the possiblefinancial consequences were the Union's claims sustainedThe question is whether the log-keepingfigured inDaphne's decision to discharge or whether Daphne dis-chargedGrosse because of his growing irritation overGrosse's independent attitude and, as he termed it, "talk-ing back," with the March 5 incident the proverbial finalstrawDaphne recited eight incidents which led to his decision,after theMarch 5 incident and his March 6 conversationwith Grosse about it, to discharge Grosse Theseincidents(and one involving a Grosse complaint of an alleged con-tract violation) shall be detailed below Thefindings there-upon (and the 8(a)(1) findings) illustrate the observationscontained in the second paragraph of this section of theDecisionIn December 1974, in thedressingroom at the ChurchStreetmortuary, Grosse stated to Daphne that his pay-check was not correct, Daphne asked Grosse ifhe meantthe hour overtime he was paid, Grosse replied in the affir-mative, Daphne asked what was wrong with the overtimepayment, Grosse stated that he was asked to direct a ser-vice and, under the contract,an embalmer is entitled to afee of $30 for directing a service and he was only paid$9 14, which is an hour of overtime at the regular rate,Daphne replied Grosse did not understand the contract,that was not the way it was, Grosse said he had read thecontract and that was the way he understood it, Daphnestated Grosse had not been around long enough to knowwhat the contract meant, Grosse replied that he had askedBarcewski about it before he billed Daphne for the $30 andBarcewski had told Grosse he was acting correctly underthe contract, Daphne said Barcewski did not know whatthe rule was either, and Grosse closed the conversation bystating that he would forget it this time but for Daphnenever to ask him to direct a service againDaphne testified one of thereasonshe dischargedGrosse was his displeasure over the fact Grosse took sal-vage clothing from the mortuary withoutsecuring permis-sion therefor Salvage clothing is clothing removed fromdeceased persons when clothing other than that worn onarrival is supplied by relatives for funeral service and buri-alThe mortuary follows the practice of giving such cloth-ing to charitable organizations at regular intervals (when asufficient amount has accumulated) Grosse conceded hetook some garments and did not secure advancepermis-sion thereforWhile it is true Daphne never announced any ruleagainstemployees' taking of such clothing, nor spoke toGrosse about the matter (he learned of Grosse's taking theclothing from Galloway),it is clearthatGrosse'sactiondispleased DaphneA second reason which incurred Daphne'sdispleasurewas Grosse's use ofthe embalming room phone to make 464DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonal calls and Grosse's objection to Daphne's adjust-ing the phone so it could only receive incoming callsAfter noting Grosse making personal outside calls afterhe thought he had the embalming room telephone adjustedso no outside calls could be made, Daphne contacted thetelephone company and had the embalming room phoneagain adjusted so only incoming calls could be received onitGrosse complained to Daphne over the change,assert-ing there were many times he was alone in the mortuary atnight(his working hours were 12 noon to 9 p m) and hewould have no way to communicate outside if he becamesick or were attackedThe next incident which displeased Daphne was theopening, without his permission,of a window in the em-balming room which had been nailed shut, which he attri-buted to Grosse There is no question that the window hadbeen nailed shut,that the nails were removed and the win-dow opened,and that Daphne, seeing this, had the windowagain nailed shutWhile Daphne testified Galloway toldhim Grosse opened the window and Galloway testified hetoldDaphne he did not open it and could not speak forGrosse and Grosse denied opening the window,it is clearDaphnebelievedhe was the culpritDaphne next stated that another reason he was vexedwith Grosse was because Grosse spent too much time atthe business offices of the mortuaryHe was unable topinpoint the times or reasons Grosse was at the office, fi-nally stating he saw Grosse at the office 20 to 30 times overthe 8-month period of Grosse's employment He concededGrosse had legitimate reasons for visiting the offices fromtime to time Daphne's real reason for his dissatisfactionover the visits emerged when he testifiedGrosse simplystared at him and refused to reply when he asked Grossewhat he was doing at the officeWhileDaphne stated he was also dissatisfied withGrosse's work,stating Grosse was unclean and careless inhiswork performance,Galloway and Barcewski testifiedGrosse was neat and meticulous (even more so than theywere)and Grosse never was disciplined for his alleged poorwork performance I do not credit Daphne on this com-plaintThe next incident which incurred Daphne's wrath wasGrosse's parking of his car where Daphne parked his owncar, and arguing with Daphne when ordered to cease soparkingDaphne observed Grosse's car parked under thecanopy at the front entrance and asserted the car blockedthe entrance so visitors had to walk around it for ingressand egress He told Grosse not to park there and Grosseprotested against his instructions to cease parking thereGalloway and Grosse testified they regularly movedtheir cars from the parking lot to spaces between the frontentrance and a side entrance to the mortuary after Daphneand others left for the day They testified they moved theircars to that location for security reasons, since Gallowaywas mugged one evening while going to his car in the un-lighted parking lot when his shift ended at 9 p in Theytestified their cars did not block ingress or egress to themortuaryThe evidence is undisputed that Daphne and his familyparked under the canopy in front of the entrance all dayand that Galloway and Grosse did not move their cars upto that area until after the family had departed and normaldaytime traffic had ceasedGalloway and Grosse testified that, when Daphne ob-jected to their parking near the entrance, they ceased topark there Grosse testified that before doing so he object-ed strenuously to Daphne's order, recited the security rea-sons for which Galloway and Grosse parked near or at theentrance,and argued with Daphne that their procedurewas reasonable and did not block anything, to whichDaphne replied that only he and his family could park atthe entranceThe next and precipitating event,which Daphne recitedas the "final straw" which caused him to discharge Grosse,was Grosse's leaving work early on March 5 without per-mission and against a contract rule and company require-mentGrosse left the mortuary 21 minutes before the 9 p inend of his shift on March 5 and did not call Daphne forpermission to leave early before departingThat evening,a number of visitors were still at the mor-tuary to view one deceased and attend an 8 p in memorialservice for another at the time Grosse left The Company-Union contract requires a licensed embalmer be present atthe mortuary premises at such times in the absence of man-agement The only other mortuary employee on duty at thetime was Bernard Gignac,a chauffeurWhile Grosse askedGignac to remain until everyone left and Gignac did so,Gignac was alone at the mortuary from approximately830pm to937pmWhen Daphne learned of the incident the following day,he approached Grosse and they had the following ex-changeDaphne asked Grosse whether he left early theprevious night, Grosse replied that he had, Daphne askedhim why he left early, Grosse replied that he had run anerrand for Daphne the day before on his own time whichconsumed approximately half an hour and he thought hewould take that time back,l iDaphne asked Grosse why hehad to be so exact about his time, Grosse said he was notbeing exact about his time, in fact, he had not even askedfor reimbursement for the extra gas he used to run theerrand or for the parking fee he had paid,Daphne said heletGrosse park free on his property at the mortuary andperhaps he ought to charge him $5 a day for parking,Grosse replied that was up to Daphne, and Daphne closedthe conversation by stating that Grosse's day of reckoningwas comingThe last reason assigned by Daphne for dischargingGrosse was his alleged insubordination The alleged insub-ordination consisted of Grosse's "talking back"to DaphneThere are ample instances set out above of what Daphnemeant, however reasonable Grosse's arguments and objec-tionsmay have beenBased on the foregoing, I find that the basic reason forDaphne's decision to discharge Grosse was his dislike ofGrosse and his displeasure at Grosse's independent atti-tude and tendency to challenge or question any action orinstruction by Daphne with which he disagreed,DaphneiiGrosse's testimony is uncontradicted that he performed the errand inquestion prior to reporting to work at his regular starting time and is cred-ited DAPHNE SAN FRANCISCO FUNERAL SERVICEclearly knew thatall threeof the embalmers were keepinglogs and, while his concern and resentment over theirmaintaining such logs is clear(see the 8(a)(1) finding en-tered above), in my view the preponderance of the evi-dence will not support a finding that Daphne dischargedGrosse because he kept a log but, rather, supports a findingthatDaphne discharged Grosse because he dislikedGrosse, resented Grosse's independent attitude, and be-came enraged at Grosse's replies when he attempted tocensure him over leaving early on March 5I therefore find and conclude that the Company did notdischarge Grosse for engaging in union and/or other pro-tected concerted activities and will recommend that thoseportions of the complaint so alleging be dismissedCONCLUSIONS OF LAW1At all times pertinent the Company was an employerengaged in commerce in a businessaffecting commerceand the Union was a labor organization,as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act2At all times pertinent, Daphne, the president of theCompany, was a supervisor and agent of the Companyacting on its behalf3 In early February, again in mid-February, and on orabout March 1, the Company violated Section 8(a)(1) ofthe Act by Daphne's interrogation of Galloway concerninghis and other employees' union and/or other protectedconcerted activities and by threatening Galloway with hisand other employees' discharge for engaging in union and/or other protected concerted activities4 The Company did not discharge Arthur Grosse forengagingin union and/or other protected concerted activi-ties and did not violate Section 8(a)(1) and (3) of the Actby discharging Grosse5The Company did not violate Section 8(a)(1) or (3) ofthe Act other than as set forth in paragraph 3, above6The above unfair labor practicesaffect interstatecommerce as defined in the ActTHE REMEDYHaving found the Company engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shallrecommend the Company be directed to cease and desisttherefrom and to take affirmative action designed to effec-tuate the purposes of the ActUpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-edORDER 12465Cathay (Wah Sang) d/b/a Daphne San Francisco Fu-neral Service, San Francisco, California, its officers,agents,successors,and assigns, shall1Cease and desist from interrogating its employeesconcerning their and other employees' union and/or otherprotected concerted activities and threatening its employ-ees with discharge for engaging in such union and/or otherprotected concerted activities2Take the following affirmative action deemed neces-sary to effectuate the policies of the Act(a)Post at its premises copies of the attached noticemarked "Appendix " 13 Copies of such notice shall be fur-nished to the Company by the Regional Director for Re-gion 20, signed by an authorized representative of theCompany and posted upon receipt thereof, and maintainedfor at least 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted Reasonable steps shall be taken to in-sure that such notices are not altered, defaced, or coveredby other material(b)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinterrogateour employeesconcerningtheir activities or the activities of other employees onbehalf of Mortuary Employees' Union, affiliated withSeafarers' InternationalUnion of North America,AFL-CIO, or any other labor organization, or anyother concerted activities protected under the Nation-al Labor Relations Act, as amendedWE WILL NOT threaten our employees with dischargefor engaging in activities on behalf of the above Unionor engaging in any other concerted activities protectedunder the ActCATHAY (WAH SANG)d/b/aDAPHNESANFRANCISCO FUNERALSERVICE